


Exhibit 10.3

  [njr3685921-ex1031x1x1.jpg]  

December 5, 2019


To: New Jersey Resources Corporation 1415 Wyckoff Road Wall, New Jersey 07719  
From:        Wells Fargo Bank, National Association 375 Park Avenue New York, NY
10152 Attn: Structuring Services Group Telephone No.: 212-214-6101 Facsimile
No.: 212-214-5913        

Dear Sirs,

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1.

The definitions and provisions contained in the 2000 ISDA Definitions (the “2000
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “2002
Definitions” and, together with the 2000 Definitions, the “Definitions”), each
as published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
the 2002 Definitions and the 2000 Definitions, the 2002 Definitions will govern.
In the event of any inconsistency between the Definitions and this Confirmation,
this Confirmation will govern.

Each party further agrees that this Confirmation together with the Agreement
evidence a complete binding agreement between Party A and Party B as to the
subject matter and terms of the Transaction to which this Confirmation relates,
and shall supersede all prior or contemporaneous written or oral communications
with respect thereto. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Party A and Party B had executed an agreement in such form on
the Trade Date (but without any Schedule except for the election of the laws of
the State of New York as the governing law). In the event of any inconsistency
between provisions of that Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that no Transaction other than the Transaction
to which this Confirmation relates shall be governed by the Agreement. If there
exists any ISDA Master Agreement between Party A or any of its affiliates and
Party B or any confirmation or other agreements between Party A or any of its
affiliates and Party B pursuant to which an ISDA Master Agreement is deemed to
exist between Party A or any of its affiliates and Party B, then notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which Party A or such other affiliates and
Party B are parties, the Transaction shall not be considered a transaction
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.
For purposes of the 2002 Definitions, the Transaction is a Share Forward
Transaction.

          

1

--------------------------------------------------------------------------------




Party A and Party B each represents to the other that it has entered into the
Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

  2.

The terms of the particular Transaction to which this Confirmation relates are
as follows:

                      General Terms:         Party A: Wells Fargo Bank, National
Association         Party B: New Jersey Resources Corporation         Trade
Date: December 5, 2019         Effective Date: December 9, 2019         Base
Amount: Initially, 507,272 Shares. On each Settlement Date, the Base Amount
shall be reduced by the number of Settlement Shares for such Settlement Date.  
      Maturity Date: September 30, 2020 (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day).         Forward Price:
On the Effective Date, the Initial Forward Price, and on any other day
thereafter, the Forward Price as of the immediately preceding calendar day
multiplied by the sum of (i) 1 and (ii) the Daily Rate for such day; provided
that on each Forward Price Reduction Date, the Forward Price in effect on such
date shall be the Forward Price otherwise in effect on such date, minus the
Forward Price Reduction Amount for such Forward Price Reduction Date.        
Initial Forward Price: $40.0125 per Share.         Daily Rate: For any day,
(i)(A) Overnight Rate for such day, minus (B) the Spread, divided by (ii) 365.  
      Overnight Rate: For any day, the rate set forth for such day opposite the
caption “Overnight bank funding rate”, as such rate is displayed on Bloomberg
Screen “OBFR01 <Index> <GO>, or any successor page; provided that, if no rate
appears for a particular day on such page, the rate for the immediately
preceding day for which a rate does so appear shall be used for such day.      
  Spread: 1.00%         Forward Price Reduction Date: Each date (other than the
Trade Date) set forth on Schedule I under the heading “Forward Price Reduction
Date.”         Forward Price Reduction Amount: For each Forward Price Reduction
Date, the Forward Price Reduction Amount set forth opposite such date on
Schedule I.

2

--------------------------------------------------------------------------------




Shares:       Common stock, $2.50 par value per share, of Party B (also referred
to herein as the “Issuer”) (Exchange identifier: “NJR”).         Exchange: New
York Stock Exchange.            Related Exchange(s): All Exchanges.        
Clearance System: DTC.         Calculation Agent: Party A; provided that
following the occurrence and during the continuation of an Event of Default
pursuant to Section 5(a)(vii) of the Agreement with respect to which Party A is
the Defaulting Party, Party B shall have the right to designate an independent
nationally recognized third-party dealer with experience in over-the-counter
corporate equity derivatives (including forward transactions) to replace Party A
as Calculation Agent, and the parties shall work in good faith to execute any
appropriate documentation required by such replacement Calculation Agent. Any
determination or calculation by the Calculation Agent in such capacity shall be
made in good faith and in a commercially reasonable manner.         Settlement
Terms:     Settlement Date: Any Scheduled Trading Day following the Effective
Date and up to and including the Maturity Date, as designated by (a) Party A
pursuant to “Termination Settlement” below or (b) Party B in a written notice (a
“Settlement Notice”) that satisfies the Settlement Notice Requirements and is
delivered to Party A at least (i) two Scheduled Trading Days prior to such
Settlement Date, which may be the Maturity Date, if Physical Settlement applies,
and (ii) 30 Scheduled Trading Days prior to such Settlement Date, which may be
the Maturity Date, if Cash Settlement or Net Share Settlement applies; provided
that (i) the Maturity Date shall be a Settlement Date if on such date the Base
Amount is greater than zero and (ii) if Cash Settlement or Net Share Settlement
applies and Party A shall have fully unwound its hedge during an Unwind Period
by a date that is more than two Scheduled Trading Days prior to a Settlement
Date specified above, Party A may, by written notice to Party B, specify any
Scheduled Trading Day prior to such originally specified Settlement Date as the
Settlement Date.         Settlement Shares: With respect to any Settlement Date,
a number of Shares, not to exceed the Base Amount, designated as such by Party B
in the related Settlement Notice or by Party A pursuant to “Termination
Settlement” below; provided that on the Maturity Date the number of Settlement
Shares shall be equal to the Base Amount on such date.

3

--------------------------------------------------------------------------------




Settlement: Physical Settlement, Cash Settlement or Net Share Settlement, at the
election of Party B as set forth in a Settlement Notice delivered on or after
the Effective Date that satisfies the Settlement Notice Requirements; provided
that Physical Settlement shall apply (i) if no Settlement Method is validly
selected, (ii) with respect to any Settlement Shares in respect of which Party A
is unable, in its commercially reasonable judgment, to unwind its hedge by the
end of the Unwind Period (x) in a manner that, in the reasonable judgment of
Party A, based on advice of counsel, is consistent with the requirements for
qualifying for the safe harbor provided by Rule 10b-18 under the Exchange Act or
(y) due to the lack of sufficient liquidity in the Shares on any Exchange
Business Day during the Unwind Period or (iii) to any Termination Settlement
Date (as defined below under “Termination Settlement”). For the avoidance of
doubt, during any Unwind Period, Party B may elect Physical Settlement in
respect of any Shares that are not Settlement Shares for the Cash Settlement or
Net Share Settlement, as the case may be, to which such Unwind Period relates.  
     

Settlement Notice Requirements:

     

Notwithstanding any other provision hereof, a Settlement Notice delivered by
Party B that specifies Cash Settlement or Net Share Settlement will not be
effective to establish a Settlement Date or require Cash Settlement or Net Share
Settlement unless Party B delivers to Party A with such Settlement Notice a
representation signed by Party B substantially in the following form: “As of the
date of this Settlement Notice, Party B is not aware of any material nonpublic
information concerning itself or the Shares, and is designating the date
contained herein as a Settlement Date and is electing Cash Settlement or Net
Share Settlement, as the case may be, in good faith and not as part of a plan or
scheme to evade compliance with the federal securities laws.”

          

Unwind Period:

Each Exchange Business Day that is not a Suspension Day during the period from
and including the first Exchange Business Day following the date Party B validly
elects Cash Settlement or Net Share Settlement in respect of a Settlement Date
through the second Scheduled Trading Day preceding such Settlement Date (or the
immediately preceding Exchange Business Day if such Scheduled Trading Day is not
an Exchange Business Day); subject to “Termination Settlement” below. If any
Exchange Business Day during an Unwind Period is a Disrupted Day, the
Calculation Agent shall make commercially reasonable adjustments to the terms of
the Transaction (including, without limitation, the Cash Settlement Amount, the
number of Net Share Settlement Shares and the 10b-18 VWAP) to account for the
occurrence of such Disrupted Day.

The parties hereto acknowledge and agree that they have entered into a
substantially identical forward transaction with respect to 220,000 Shares
pursuant to a confirmation dated as of December 4, 2019 (the “Base
Confirmation”). Party A and Party B agree that if Party B designates a
Settlement Date under the Base Confirmation and for which Cash Settlement or Net
Share Settlement is applicable, and the resulting Unwind Period under the Base
Confirmation coincides for any period of time with an Unwind Period for the
Transaction (the “Matching Unwind Period”), then the Unwind Period under this
Confirmation shall not commence (or, if the Unwind Period under this
Confirmation has already commenced, such Unwind Period shall be suspended) until
the Exchange Business Day immediately following the later of (i) the date Party
A actually completes the unwind of its hedge with respect to the Base
Confirmation in connection with the designation of such Settlement Date under
the Base Confirmation, and (ii) the date the Matching Unwind Period ends.

4

--------------------------------------------------------------------------------




Suspension Day:

Any Exchange Business Day on which Party A reasonably determines based on the
advice of counsel that Cash Settlement or Net Share Settlement may violate
applicable securities laws. Party A shall notify Party B if it receives such
advice from its counsel.

       

Market Disruption Event:

     

Section 6.3(a)(ii) of the 2002 Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent reasonably determines is material.” Section 6.3(d) of the
Equity Definitions is hereby amended by deleting the remainder of the provision
following the term “Scheduled Closing Time” in the fourth line thereof.

          

Exchange Act:

The Securities Exchange Act of 1934, as amended from time to time.

       

Physical Settlement:

Notwithstanding Section 9.2(a)(i) of the Equity Definitions on any Settlement
Date in respect of which Physical Settlement applies, Party B shall deliver to
Party A through the Clearance System the Settlement Shares for such Settlement
Date, and Party A shall deliver to Party B, by wire transfer of immediately
available funds to an account designated by Party B, an amount in cash equal to
the Physical Settlement Amount for such Settlement Date, on a delivery versus
payment basis. If, on any Settlement Date, the Shares to be delivered by Party B
to Party A hereunder are not so delivered (the “Deferred Shares”), and a Forward
Price Reduction Date occurs during the period from, and including, such
Settlement Date to, but excluding, the date such Shares are actually delivered
to Party A, then the portion of the Physical Settlement Amount payable by Party
A to Party B in respect of the Deferred Shares shall be reduced by an amount
equal to the Forward Price Reduction Amount for such Forward Price Reduction
Date, multiplied by the number of Deferred Shares. For the avoidance of doubt,
no Forward Price Reduction Amount for a Forward Price Reduction Date shall be
applied to reduce the Forward Price more than once.

       

Physical Settlement Amount:

For any Settlement Date in respect of which Physical Settlement applies, an
amount in cash equal to the product of (i) the Forward Price on such Settlement
Date and (ii) the number of Settlement Shares in respect of which Physical
Settlement applies for such Settlement Date.

5

--------------------------------------------------------------------------------




Cash Settlement:

On any Settlement Date in respect of which Cash Settlement applies, if the Cash
Settlement Amount for such Settlement Date is a positive number, Party A will
pay such Cash Settlement Amount to Party B. If the Cash Settlement Amount is a
negative number, Party B will pay the absolute value of such Cash Settlement
Amount to Party A. Such amounts shall be paid on the Settlement Date.

       

Cash Settlement Amount:

For any Settlement Date in respect of which Cash Settlement applies, an amount
determined by the Calculation Agent equal to the difference between (1) the
product of (i) (A) the average Forward Price over the period beginning on, and
including, the date that is one Settlement Cycle following the first day of the
applicable Unwind Period and ending on, and including, such Settlement Date
(calculated assuming no reduction to the Forward Price for any Forward Price
Reduction Date that occurs during the Unwind Period, except as set forth in
clause (2) below), minus USD 0.01, minus (B) the average of the 10b-18 VWAP
prices per Share on each Exchange Business Day during such Unwind Period,
multiplied by (ii) the number of Settlement Shares for such Settlement Date,
minus (2) the product of (i) the Forward Price Reduction Amount for any Forward
Price Reduction Date that occurs during such Unwind Period, multiplied by (ii)
the number of Settlement Shares with respect to which Party A has not unwound
its hedge as of such Forward Price Reduction Date.

                  

Net Share Settlement:

     

On any Settlement Date in respect of which Net Share Settlement applies, if the
number of Net Share Settlement Shares is a (i) negative number, Party A shall
deliver a number of Shares to Party B equal to the absolute value of the Net
Share Settlement Shares, or (ii) positive number, Party B shall deliver to Party
A the Net Share Settlement Shares; provided that if Party A determines in its
good faith judgment that it would be required to deliver Net Share Settlement
Shares to Party B, Party A may elect to deliver a portion of such Net Share
Settlement Shares on one or more dates prior to the applicable Settlement Date.

       

Net Share Settlement Shares:

For any Settlement Date in respect of which Net Share Settlement applies, a
number of Shares equal to (a) the number of Settlement Shares for such
Settlement Date, minus (b) the number of Shares Party A actually purchases
during the Unwind Period for a total purchase price equal to the difference
between (1) the product of (i) the average Forward Price over the period
beginning on, and including, the date that is one Settlement Cycle following the
first day of the applicable Unwind Period and ending on, and including, such
Settlement Date (calculated assuming no reduction to the Forward Price for any
Forward Price Reduction Date that occurs during the Unwind Period, except as set
forth in clause (2) below), minus USD 0.01, multiplied by (ii) the number of
Settlement Shares for such Settlement Date, minus (2) the product of (i) the
Forward Price Reduction Amount for any Forward Price Reduction Date that occurs
during such Unwind Period, multiplied by (ii) the number of Shares with respect
to which Party A has not unwound its hedge as of such Forward Price Reduction
Date.


6

--------------------------------------------------------------------------------




10b-18 VWAP:

For any Exchange Business Day during the Unwind Period which is not a Suspension
Day, the volume-weighted average price at which the Shares trade as reported in
the composite transactions for the Exchange on such Exchange Business Day,
excluding (i) trades that do not settle regular way, (ii) opening (regular way)
reported trades on the Exchange on such Exchange Business Day, (iii) trades that
occur in the last ten minutes before the scheduled close of trading on the
Exchange on such Exchange Business Day and ten minutes before the scheduled
close of the primary trading session in the market where the trade is effected,
and (iv) trades on such Exchange Business Day that do not satisfy the
requirements of Rule 10b-18(b)(3), as determined in good faith by the
Calculation Agent. Party B acknowledges that Party A may refer to the Bloomberg
Page “NJR <Equity> AQR SEC” (or any successor thereto), in its discretion, for
such Exchange Business Day to determine the 10b-18 VWAP.

                   Settlement Currency:       USD.         Failure to Deliver:
Inapplicable.   Adjustments:         Potential Adjustment Event:

The definition of “Potential Adjustment Event” in Section 11.2(e) of the 2002
Definitions shall not include clause (iii) thereof for purposes of the
Transaction.

Notwithstanding Section 11.2(e) of the 2002 Definitions, the following
repurchases of Shares (if applicable) shall not be considered to be a Potential
Adjustment Event:

(i)Shares withheld from employees of Party B or its Affiliates to pay certain
withholding taxes upon the vesting of Share awards granted to such employees
under compensation or benefit plans of Party B;

(ii)Shares purchased in connection with the reinvestment of dividends by
recipients of Share awards under Party B’s compensation or benefit plans;

(iii)Shares purchased in connection with the operation of Party B’s 401(k) plans
or dividend reinvestment and direct stock purchase plans; and

(iv)Shares purchased by Party B in connection with the issuance and/or delivery
of Shares to directors under director compensation programs.

7

--------------------------------------------------------------------------------




Notwithstanding Section 11.2(e) of the 2002 Definitions, the following shall not
be considered to be a Potential Adjustment Event:

(i)any issuance of Shares by Party B to employees, officers and directors of
Party B, including pursuant to compensation programs;

(ii)any issuance of Shares pursuant to the Dividend Reinvestment and Stock
Purchase Plan of Party B;

(iii)any issuance of any convertible securities by Party B (other than any
issuance as described in Section 11.2(e)(i) or (ii) of the 2002 Definitions),
even if such securities are convertible into Shares;
 
                
(iv)the issuance of any Shares as a result of the conversion of any convertible
securities issued by Party B as described in clause (iii) above; and

(v)the issuance of any Shares upon the settlement of outstanding restricted
stock unit or performance share awards.
       

Method of Adjustment:

Calculation Agent Adjustment; notwithstanding anything in the 2002 Definitions
to the contrary, the Calculation Agent may make an adjustment pursuant to
Calculation Agent Adjustment to any one or more of the Base Amount, the Forward
Price and any other variable relevant to the settlement or payment terms of the
Transaction.         Additional Adjustment: If, in Party A’s commercially
reasonable judgment, the stock loan fee to Party A (or an affiliate thereof),
excluding the federal funds rate component payable by the relevant stock lender
to Party A or such affiliate (the “Stock Loan Fee”), over any one month period,
of borrowing a number of Shares equal to the Base Amount to hedge its exposure
to the Transaction exceeds a weighted average rate equal to 75 basis points per
annum, the Calculation Agent shall reduce the Forward Price in order to
compensate Party A for the amount by which the Stock Loan Fee exceeded a
weighted average rate equal to 75 basis points per annum during such period. The
Calculation Agent shall notify Party B prior to making any such adjustment to
the Forward Price and, upon the request of Party B, Party A shall provide an
itemized list of the Stock Loan Fees for the applicable one month period.      
  Extraordinary Events:         In lieu of the applicable provisions contained
in Article 12 of the 2002 Definitions, the consequences of any applicable
Extraordinary Event (including, for the avoidance of doubt, any Nationalization,
Insolvency, Delisting, or Change in Law), shall be as specified below under the
headings “Acceleration Events” and “Termination Settlement”.

8

--------------------------------------------------------------------------------




Account Details:         Payments to Party A: To be advised under separate cover
or telephone confirmed prior to each Settlement Date.         Payments to Party
B: To be advised under separate cover or telephone confirmed prior to each
Settlement Date.         Delivery of Shares to Party A: To be advised.        
           Delivery of Shares to Party B: To be advised.


3.

Other Provisions:

          



Conditions to Effectiveness:

The effectiveness of this Confirmation on the Effective Date shall be subject to
(i) the condition that the representations and warranties of Party B contained
in the Underwriting Agreement dated as of December 4, 2019 among Party B, Wells
Fargo Securities, LLC and J.P. Morgan Securities LLC, as Representatives of the
several Underwriters (the “Underwriting Agreement”) and any certificate
delivered pursuant thereto by Party B or any subsidiary of Party B are true and
correct on the Effective Date as if made as of the Effective Date, (ii) the
condition that Party B has performed all of the obligations required to be
performed by it under the Underwriting Agreement on or prior to the Effective
Date, (iii) the condition that Party B has delivered to Party A an opinion of
counsel dated as of the Trade Date with respect to matters set forth in Section
3(a) of the Agreement, (iv) the satisfaction of all of the conditions set forth
in Section 5 of the Underwriting Agreement, (v) the condition that the
Underwriting Agreement shall not have been terminated pursuant to Section 9
thereof and (vi) the condition that neither of the following has occurred (A) in
Party A’s commercially reasonable judgment, Party A (or its affiliate) is unable
to borrow and deliver for sale a number of Shares equal to the Base Amount, or
(B) in Party A’s commercially reasonable judgment, Party A (or its affiliate)
would incur a Stock Loan Fee of more than a rate equal to 200 basis points per
annum to do so (in which event this Confirmation shall be effective but the Base
Amount for the Transaction shall be the number of Shares Party A (or an
affiliate thereof) is required to deliver in accordance with Section 2 of the
Underwriting Agreement). Party B’s obligations hereunder shall be subject to the
condition precedent that Party A and each affiliate of Party A that is an
Underwriter (as such term is defined in the Underwriting Agreement) shall have
performed, on or prior to the Effective Date, all of the obligations required to
be performed by it prior to the Effective Date under the Underwriting Agreement.

Representations and Agreements of Party B:

Party B represents, warrants and covenants that it:

(a)

(i) has such knowledge and experience in financial and business affairs as to be
capable of evaluating the merits and risks of entering into the Transaction;
(ii) has consulted with its own legal, financial, accounting and tax advisors in
connection with the Transaction; and (iii) is entering into the Transaction for
a bona fide business purpose;

    (b)

is not and has not been the subject of any civil proceeding of a judicial or
administrative body of competent jurisdiction that could reasonably be expected
to impair materially Party B’s ability to perform its obligations hereunder; and

    (c)

will by the next succeeding New York Business Day notify Party A upon obtaining
knowledge of the occurrence of any event that would constitute an Event of
Default, a Potential Event of Default or a Potential Adjustment Event.

9

--------------------------------------------------------------------------------



Additional Representations, Warranties and Agreements of Party B: Party B hereby
represents and warrants to, and agrees with, Party A as of the date hereof that:

(a)

Any Shares, when issued and delivered in accordance with the terms of the
Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.

    (b)

Party B has reserved and will keep available at all times, free from preemptive
rights, out of its authorized but unissued Shares, solely for the purpose of
issuance upon settlement of the Transaction as herein provided, the full number
of Shares as shall be issuable at such time upon settlement of the Transaction.
All Shares so issuable shall, upon such issuance, be accepted for listing or
quotation on the Exchange.


(c)

Party B agrees to provide Party A at least five Exchange Business Days’ written
notice (an “Issuer Repurchase Notice”) prior to executing any repurchase of
Shares by Party B or any of its subsidiaries (or entering into any contract that
would require, or give the option to, Party B or any of its subsidiaries, to
purchase or repurchase Shares), whether out of profits or capital or whether the
consideration for such repurchase is cash, securities or otherwise (an “Issuer
Repurchase”), that alone or in the aggregate would result in the Base Amount
Percentage (as defined below) being (i) equal to or greater than 7.5% of the
outstanding Shares and (ii) greater by 0.5% or more than the Base Amount
Percentage at the time of the immediately preceding Issuer Repurchase Notice (or
in the case of the first such Issuer Repurchase Notice, greater than the Base
Amount Percentage as of the later of the date hereof or the immediately
preceding Settlement Date, if any). The “Base Amount Percentage” as of any day
is the fraction (1) the numerator of which is the sum of (i) the Base Amount and
(ii) the “Base Amount” as such term is defined in the Base Confirmation and (2)
the denominator of which is the number of Shares outstanding on such day.

    (d)

No filing with, or approval, authorization, consent, license registration,
qualification, order or decree of, any court or governmental authority or
agency, domestic or foreign, is necessary or required for the execution,
delivery and performance by Party B of this Confirmation and the consummation of
the Transaction (including, without limitation, the issuance and delivery of
Shares on any Settlement Date) except (i) such as have been obtained under the
Securities Act of 1933, as amended (the “Securities Act”), (ii) as may be
required to be obtained under state securities laws and (iii) such as have been
obtained under the rules and regulations of the Exchange.

    (e)

Party B agrees not to make any Issuer Repurchase if, immediately following such
Issuer Repurchase, the Base Amount Percentage would be equal to or greater than
8.0%.

    (f)

Party B is not insolvent, nor will Party B be rendered insolvent as a result of
the Transaction.

    (g)

Neither Party B nor any of its affiliates shall take or refrain from taking any
action (including, without limitation, any direct purchases by Party B or any of
its affiliates or any purchases by a party to a derivative transaction with
Party B or any of its affiliates), either under this Confirmation, under an
agreement with another party or otherwise, that might cause any purchases of
Shares by Party A or any of its affiliates in connection with any Cash
Settlement or Net Share Settlement of the Transaction not to meet the
requirements of the safe harbor provided by Rule 10b-18 under the Exchange Act
if such purchases were made by Party B.

    (h)

Party B will not engage in any “distribution” (as defined in Regulation M under
the Exchange Act (“Regulation M”)) that would cause a “restricted period” (as
defined in Regulation M) to occur during any Unwind Period.

    (i)

Party B is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended).

10

--------------------------------------------------------------------------------




(j)

In addition to any other requirements set forth herein, Party B agrees not to
elect Cash Settlement or Net Share Settlement if, in the reasonable judgment of
either Party A or Party B, such settlement or Party A’s related market activity
would result in a violation of the U.S. federal securities laws or any other
federal or state law or regulation applicable to Party B.

    (k)

Party B (i) is capable of evaluating investment risks independently, both in
general and with regard to the Transaction; (ii) will exercise independent
judgment in evaluating the recommendations of any broker-dealer or its
associated persons, unless it has otherwise notified the broker-dealer in
writing; and (iii) has total assets of at least $50 million as of the date
hereof.


(l) 

Party B acknowledges and agrees that:

    (i)

during the term of the Transaction, Party A and its Affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction;

      (ii)

Party A and its Affiliates may also be active in the market for the Shares and
Share-linked transactions other than in connection with hedging activities in
relation to the Transaction;

      (iii)

Party A shall make its own determination as to whether, when or in what manner
any hedging or market activities in Party B’s securities shall be conducted and
shall do so in a manner that it deems appropriate to hedge its price and market
risk with respect to the Forward Price and the 10b-18 VWAP;

      (iv)

any market activities of Party A and its Affiliates with respect to the Shares
may affect the market price and volatility of the Shares, as well as the Forward
Price and 10b-18 VWAP, each in a manner that may be adverse to Party B; and

      (v)

the Transaction is a derivatives transaction in which it has granted Party A the
right, under certain circumstances, to receive cash or Shares, as the case may
be; Party A may purchase Shares for its own account at an average price that may
be greater than, or less than, the effective price paid by Party B under the
terms of the Transaction.

Covenant of Party B:

Subject to the provisions of “Private Placement Procedures” below, the parties
hereto acknowledge and agree that any Shares delivered by Party B to Party A on
any Settlement Date will be newly issued Shares and when delivered by Party A
(or an affiliate of Party A) to securities lenders from whom Party A (or an
affiliate of Party A) borrowed Shares in connection with hedging its exposure to
the Transaction will be freely saleable without further registration or other
restrictions under the Securities Act, in the hands of those securities lenders,
irrespective of whether such stock loan is effected by Party A or an affiliate
of Party A. Accordingly, subject to the provisions of “Private Placement
Procedures” below, the Party B agrees that the Shares that it delivers to Party
A on each Settlement Date will not bear a restrictive legend and that such
Shares will be deposited in, and the delivery thereof shall be effected through
the facilities of, the Clearance System.

Covenants of Party A:

(a)

Unless the provisions set forth below under “Private Placement Procedures” shall
be applicable, Party A shall use any Shares delivered by Party B to Party A on
any Settlement Date to return to securities lenders to close out open Share
loans created by Party A or an affiliate of Party A in the course of Party A’s
or such affiliate’s hedging activities related to Party A’s exposure under this
Confirmation.

11

--------------------------------------------------------------------------------




(b)

In connection with bids and purchases of Shares in connection with any Cash
Settlement or Net Share Settlement of the Transaction, Party A shall use its
commercially reasonable efforts to conduct its activities, or cause its
affiliates to conduct their activities, in a manner consistent with the
requirements of the safe harbor provided by Rule 10b-18 under the Exchange Act,
as if such provisions were applicable to such purchases.

Insolvency Filing:

Notwithstanding anything to the contrary herein, in the Agreement or in the
Definitions, upon any Insolvency Filing in respect of the Issuer, the
Transaction shall automatically terminate on the date thereof without further
liability of either party to this Confirmation to the other party (except for
any liability in respect of any breach of representation or covenant by a party
under this Confirmation prior to the date of such Insolvency Filing).

The parties hereto agree and acknowledge that (1) at any point prior to any
Insolvency Filing in respect of the Issuer, Party B shall have the unilateral
right to elect Physical Settlement of the Transaction pursuant to the provisions
set forth above under the heading “Settlement Terms”; and (2) the Transaction
shall automatically terminate on the date of any Insolvency Filing pursuant to
the provisions set forth in the immediately preceding paragraph solely to the
extent that Party B failed to elect Physical Settlement of the Transaction
pursuant to the provisions set forth above under the heading “Settlement Terms”
prior to the relevant Insolvency Filing.

Extraordinary Dividends:

If an ex-dividend date for an Extraordinary Dividend occurs on or after the
Trade Date and on or prior to the Maturity Date (or, if later, the last date on
which Shares are delivered by Party B to Party A in settlement of the
Transaction), Party B shall pay an amount, as determined by the Calculation
Agent, in cash equal to the product of such Extraordinary Dividend and the Base
Amount to Party A on the earlier of (i) the date on which such Extraordinary
Dividend is paid by the Issuer to holders of record of the Shares or (ii) the
Maturity Date. “Extraordinary Dividend” means the per Share amount of any cash
dividend or distribution declared by the Issuer with respect to the Shares that
is specified by the board of directors of the Issuer as an “extraordinary”
dividend.

Acceleration Events:

The following events shall each constitute an “Acceleration Event”:

(a) Stock Borrow Events. In the commercially reasonable judgment of Party A, (i)
Party A (or its affiliate) is unable to hedge Party A’s exposure to the
Transaction because of the lack of sufficient Shares being made available for
Share borrowing by lenders or (ii) Party A (or its affiliate) would incur a cost
of more than 200 basis points per annum to borrow a number of Shares equal to
the Base Amount (a “Stock Borrow Event”);     (b) Dividends and Other
Distributions. On any day occurring after the Trade Date Party B declares a
distribution, issue or dividend to existing holders of the Shares of (i) any
cash dividend (other than an Extraordinary Dividend) to the extent all cash
dividends having an ex-dividend date during the period from and including any
Forward Price Reduction Date (with the Trade Date being a Forward Price
Reduction Date for purposes of this clause (b) only) to but excluding the next
subsequent Forward Price Reduction Date exceeds, on a per Share basis, the
Forward Price Reduction Amount set forth opposite the first date of any such
period on Schedule I or (ii) share capital or securities of another issuer
acquired or owned (directly or indirectly) by Party B as a result of a spin-off
or other similar transaction or (iii) any other type of securities (other than
Shares), rights or warrants or other assets, for payment (cash or other
consideration) at less than the prevailing market price as determined by Party
A; provided that, to the extent the declaration of a distribution, issue or
dividend contemplated by this paragraph (b) would also be considered to be the
type of event to which Calculation Agent Adjustment would apply as specified
under “Adjustments—Method of Adjustment” above, the provisions of this paragraph
(b) will apply and Calculation Agent Adjustment shall not apply;

12

--------------------------------------------------------------------------------




(c) ISDA Early Termination Date. Either Party A or Party B has the right to
designate an Early Termination Date pursuant to Section 6 of the Agreement;    
(d) Other ISDA Events. The announcement of any event that if consummated, would
result in an Extraordinary Event or the occurrence of any Change in Law or a
Delisting; provided that in case of a Delisting, in addition to the provisions
of Section 12.6(a)(iii) of the 2002 Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors); and provided further that the definition of “Change in
Law” provided in Section 12.9(a)(ii) of the 2002 Definitions is hereby amended
by (i) inserting the parenthetical “(including, for the avoidance of doubt and
without limitation, adoption or promulgation of new regulations authorized or
mandated by existing statute)” at the end of clause (A) thereof, (ii) replacing
the phrase “the interpretation” in the third line thereof with the phrase “or
public announcement of the formal or informal interpretation,” and (iii)
immediately following the word “Transaction” in clause (X) thereof, adding the
phrase “in the manner contemplated by Party A on the Trade Date”; or     (e)
Ownership Event. In the commercially reasonable judgment of Party A, on any day,
the Share Amount for such day exceeds the Post-Effective Limit for such day (if
any applies).

For purposes of clause (e) above, the “Share Amount” as of any day is the number
of Shares that Party A and any of its affiliates and any person whose ownership
position would be aggregated with that of Party A, including any “group” (within
the meaning of Section 13 of the Exchange Act) of which Party A is or may be
deemed to be a part (Party A or any such person or group, a “Party A Person”)
under any law, rule, regulation or regulatory order that for any reason becomes
applicable to ownership of Shares (“Applicable Laws”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership of under the Applicable Laws, as determined by
Party A in its reasonable discretion. The “Post-Effective Limit” means (x) the
minimum number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Party A Person, or would result in an adverse effect on a
Party A Person, under the Applicable Laws, as determined by Party A in its
reasonable discretion, minus (y) 1% of the number of Shares outstanding.

Termination Settlement:

Upon the occurrence of any Acceleration Event, Party A shall have the right to
designate, upon at least one Scheduled Trading Day’s notice, any Scheduled
Trading Day following such occurrence to be a Settlement Date hereunder (a
“Termination Settlement Date”) to which Physical Settlement shall apply, and to
select the number of Settlement Shares relating to such Termination Settlement
Date; provided that (i) in the case of an Acceleration Event arising out of an
Ownership Event, the number of Settlement Shares so designated by Party A shall
not exceed the number of Shares necessary to reduce the Share Amount to the
Post-Effective Limit and (ii) in the case of an Acceleration Event arising out
of a Stock Borrow Event the number of Settlement Shares so designated by Party A
shall not exceed the number of Shares as to which such Stock Borrow Event
exists. If, upon designation of a Termination Settlement Date by Party A
pursuant to the preceding sentence, Party B fails to deliver the Settlement
Shares relating to such Termination Settlement Date when due or otherwise fails
to perform obligations within its control in respect of the Transaction, it
shall be an Event of Default with respect to Party B and Section 6 of the
Agreement shall apply. If an Acceleration Event occurs during an Unwind Period
relating to a number of Settlement Shares to which Cash Settlement or Net Share
Settlement applies, then on the Termination Settlement Date relating to such
Acceleration Event, notwithstanding any election to the contrary by Party B,
Cash Settlement or Net Share Settlement shall apply to the portion of the
Settlement Shares relating to such Unwind Period as to which Party A has unwound
its hedge and Physical Settlement shall apply in respect of (x) the remainder
(if any) of such Settlement Shares and (y) the Settlement Shares designated by
Party A in respect of such Termination Settlement Date.

13

--------------------------------------------------------------------------------



Under no circumstances will Party A be entitled to an adjustment to the terms of
the Transaction for the effects of an Extraordinary Dividend as defined in this
Confirmation or a change in expected dividends (in either case, except as set
forth above under the headings “Acceleration Events” and “Extraordinary
Dividends”).

Private Placement Procedures:

Notwithstanding anything to the contrary contained in Section 9.11 of the 2002
Definitions, if Party B is unable to comply with the provisions of “Covenant of
Party B” above because of a change in law or a change in the policy of the
Securities and Exchange Commission or its staff, or Party A otherwise determines
that in its reasonable opinion any Settlement Shares to be delivered to Party A
by Party B may not be freely returned by Party A or its affiliates to securities
lenders as described under “Covenant of Party B” above, then delivery of any
such Settlement Shares (the “Restricted Shares”) shall be effected pursuant to
Annex A hereto, unless waived by Party A; provided that Party A may not
otherwise determine that the Settlement Shares are Restricted Shares based
solely upon Party A not having borrowed and sold a number of Shares equal to the
Base Amount on or before the Effective Date pursuant to the Registration
Statement (as defined in the Underwriting Agreement) with delivery of the
Prospectus (as defined in the Underwriting Agreement) if there has been no
change in law or a change in the policy of the Securities and Exchange
Commission or its staff.

Rule 10b5-1:

It is the intent of Party A and Party B that following any election of Cash
Settlement or Net Share Settlement by Party B, the purchase of Shares by Party A
during any Unwind Period comply with the requirements of Rule 10b5-1(c)(1)(i)(B)
of the Exchange Act and that this Confirmation shall be interpreted to comply
with the requirements of Rule 10b5-1(c).

Party B acknowledges that (i) during any Unwind Period Party B does not have,
and shall not attempt to exercise, any influence over how, when or whether to
effect purchases of Shares by Party A (or its agent or affiliate) in connection
with this Confirmation and (ii) Party B is entering into the Agreement and this
Confirmation in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Exchange Act.

Party B hereby agrees with Party A that during any Unwind Period Party B shall
not communicate, directly or indirectly, any Material Non-Public Information (as
defined herein) to any EDG Personnel (as defined below). For purposes of the
Transaction, “Material Non-Public Information” means information relating to
Party B or the Shares that (a) has not been widely disseminated by wire service,
in one or more newspapers of general circulation, by communication from Party B
to its shareholders or in a press release, or contained in a public filing made
by Party B with the Securities and Exchange Commission, or otherwise
disseminated in a manner constituting “public disclosure” within the meaning of
Regulation FD under the Exchange Act and (b) a reasonable investor might
consider to be of importance in making an investment decision to buy, sell or
hold Shares. For the avoidance of doubt and solely by way of illustration,
information should be presumed “material” if it relates to such matters as
dividend increases or decreases, earnings estimates, changes in previously
released earnings estimates, significant expansion or curtailment of operations,
a significant increase or decline of orders, significant merger or acquisition
proposals or agreements, significant new products or discoveries, extraordinary
borrowing, major litigation, liquidity problems, extraordinary management
developments, purchase or sale of substantial assets, or other similar
information For purposes of the Transaction, “EDG Personnel” means any employee
on the trading side of the Equity Derivatives Group of Party A and does not
include any of Party A’s “private side” equity or equity-linked personnel
(including, without limitation, any Party A equity or equity-linked legal
personnel) (or any other person or persons designated from time to time by the
Legal or Compliance Group of Party A).

14

--------------------------------------------------------------------------------



Maximum Share Delivery:

Notwithstanding any other provision of this Confirmation, in no event will Party
B be required to deliver on any Settlement Date, whether pursuant to Physical
Settlement, Net Share Settlement, Termination Settlement or any Private
Placement Settlement, more than a number of Shares equal to twice the initial
Base Amount to Party A, subject to reduction by the amount of any Shares
delivered by Party B on any prior Settlement Date.

Transfer and Assignment:

Party A may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction to any affiliate of Party A
(1) that has a long-term issuer rating that is equal to or better than Party A’s
credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Party A generally for similar transactions, by Party
A or Party A’s ultimate parent so long as (a) Party B will not be required to
pay to such assignee or transferee an amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) of the Agreement greater than the amount which Party B
would have been required to pay Party A in the absence of such assignment or
transfer; (b) Party B will not receive a payment from which an amount has been
withheld or deducted on account of a Tax under Section 2(d)(i) of the Agreement
in excess of that which Party A would have been required to so withhold or
deduct in the absence of such assignment or transfer, unless Party A would be
required to pay to Party B amounts under Section 2(d)(i)(4) of the Agreement in
respect of such Tax; and (c) no Event of Default, Potential Event of Default,
Termination Event, Potential Adjustment Event or Acceleration Event will occur
as a result of such assignment or transfer. Notwithstanding any other provision
in this Confirmation to the contrary requiring or allowing Party A to purchase,
sell, receive or deliver any Shares or other securities to or from Party B,
Party A may designate any of its Affiliates to purchase, sell, receive or
deliver such Shares or other securities and otherwise to perform Party A’s
obligations in respect of the Transaction and any such designee may assume such
obligations. Party A shall be discharged of its obligations to Party B to the
extent of any such performance.

Indemnity:

Party B agrees to indemnify Party A and its affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint and several, incurred by or
asserted against such Indemnified Party arising out of, in connection with, or
relating to, the execution or delivery of this Confirmation, any breach of any
covenant or representation made by Party B in this Confirmation or the Agreement
or the consummation of the transactions contemplated hereby and will reimburse
any Indemnified Party for all reasonable expenses (including reasonable legal
fees and expenses) as they are incurred in connection with the investigation of,
preparation for, or defense of any pending or threatened claim or any action or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto. Party B will not be liable under this Indemnity paragraph to the extent
that any loss, claim, damage, liability or expense is found in a final and
nonappealable judgment by a court to have resulted from Party A’s gross
negligence or willful misconduct.

15

--------------------------------------------------------------------------------



Notice:

Non-Reliance:            Applicable   Additional Acknowledgments: Applicable  
Agreements and Acknowledgments Regarding Hedging Activities: Applicable

4.         The Agreement is further supplemented by the following provisions:

No Collateral or Setoff:

Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off against any other obligations of the parties, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be set off against obligations under the
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff. In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (a) separate amounts shall be calculated as set forth
in such Section 6(e) with respect to (i) the Transaction and (ii) all other
Transactions, and (b) such separate amounts shall be payable pursuant to Section
6(d)(ii) of the Agreement.

Status of Claims in Bankruptcy:

Party A acknowledges and agrees that this confirmation is not intended to convey
to Party A rights with respect to the transactions contemplated hereby that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Party B; provided, however, that nothing herein shall limit or shall be
deemed to limit Party A’s right to pursue remedies in the event of a breach by
Party B of its obligations and agreements with respect to this Confirmation and
the Agreement; and provided further, that nothing herein shall limit or shall be
deemed to limit Party A’s rights in respect of any transaction other than the
Transaction.

Limit on Beneficial Ownership:

Notwithstanding any other provisions hereof, Party A shall not have the “right
to acquire” (within the meaning of NYSE Rule 312.04(g)) Shares hereunder and
Party A shall not be entitled to take delivery of any Shares deliverable
hereunder (in each case, whether in connection with the purchase of Shares on
any Settlement Date or any Termination Settlement Date, any Private Placement
Settlement or otherwise) to the extent (but only to the extent) that, after such
receipt of any Shares hereunder, and after taking into account any Shares or any
other class of voting securities of Party B concurrently deliverable to Party A
pursuant to the Base Confirmation, (i) the Share Amount would exceed the
Post-Effective Limit, (ii) the Section 16 Percentage would exceed 7.5% or (iii)
Party A and each person subject to aggregation of Shares with Party A under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
(the “Party A Group”) would directly or indirectly beneficially own (as such
term is defined for purposes of Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder) in excess of 4,418,294 Shares (the “Threshold
Number of Shares”). Any purported delivery hereunder shall be void and have no
effect to the extent (but only to the extent) that, after such delivery, and
after taking into account any Shares or any other class of voting securities of
Party B concurrently deliverable to Party A pursuant to the Base Confirmation,
(i) the Share Amount would exceed the Post-Effective Limit, (ii) the Section 16
Percentage would exceed 7.5% or (iii) Party A Group would directly or indirectly
so beneficially own in excess of the Threshold Number of Shares. If any delivery
owed to Party A hereunder is not made, in whole or in part, as a result of this
provision, Party B’s obligation to make such delivery shall not be extinguished
and Party B shall make such delivery as promptly as practicable after, but in no
event later than one Exchange Business Day after, Party A gives notice to Party
B that, after such delivery, and after taking into account any Shares or any
other class of voting securities of Party B concurrently deliverable to Party A
pursuant to the Base Confirmation, (i) the Share Amount would not exceed the
Post- Effective Limit, (ii) the Section 16 Percentage would not exceed 7.5% and
(iii) Party A Group would not directly or indirectly so beneficially own in
excess of the Threshold Number of Shares. The “Section 16 Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the number of Shares that Party A and any of its affiliates or any other person
subject to aggregation with Party A for purposes of the “beneficial ownership”
test under Section 13 of the Exchange Act, or any “group” (within the meaning of
Section 13 of the Exchange Act) of which Party A is or may be deemed to be a
part beneficially owns (within the meaning of Section 13 of the Exchange Act),
without duplication, on such day (or, to the extent that for any reason the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such higher number) and (B)
the denominator of which is the number of Shares outstanding on such day.

16

--------------------------------------------------------------------------------



In addition, notwithstanding anything herein to the contrary, if any delivery
owed to Party A hereunder is not made, in whole or in part, as a result of the
immediately preceding paragraph, Party A shall be permitted to make any payment
due in respect of such Shares to Party B in two or more tranches that correspond
in amount to the number of Shares delivered by Party B to Party A pursuant to
the immediately preceding paragraph.

Wall Street Transparency and Accountability Act:

In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), the parties hereby agree that neither
the enactment of the WSTAA or any regulation under the WSTAA, nor any
requirement under the WSTAA or an amendment made by the WSTAA, shall limit or
otherwise impair either party’s otherwise applicable rights to terminate,
renegotiate, modify, amend or supplement this Confirmation or the Agreement, as
applicable, arising from a termination event, force majeure, illegality,
increased costs, regulatory change or similar event under this Confirmation, the
2002 Definitions incorporated herein, or the Agreement (including, but not
limited to, rights arising from any Acceleration Event or Illegality (as defined
in the Agreement)).

Miscellaneous:

(a) Addresses for Notices. For the purpose of Section 12(a) of the Agreement:

      Address for notices or communications to Party A:

Address:            Well Fargo Bank, National Association
c/o Wells Fargo Securities, LLC
375 Park Avenue, 3rd Floor
New York, NY 10152 Attention:         Structuring Services Group

Notwithstanding anything to the contrary in the Agreement, all notices to Party
A in connection with the Transaction are effective only upon receipt of email
message to CorporateDerivativeNotifications@wellsfargo.com

17

--------------------------------------------------------------------------------



      Address for notices or communications to Party B:

Address:            New Jersey Resources Corporation
1415 Wyckoff Road
Wall, NJ 07719       Attention:         Patrick Migliaccio Telephone No:  
732-938-1114 Facsimile No.:   732-938-3154 Email:   pmigliaccio@njresources.com


(b)

Waiver of Right to Trial by Jury. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Confirmation. Each party (i)
certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Confirmation by, among other things, the mutual waivers and
certifications herein.

Other Forward:

Party A acknowledges that Party B has entered into a substantially identical
forward transaction for its Shares on the date hereof (the “Other Forward”) with
JPMorgan Chase Bank, National Association, New York Branch. Party A and Party B
agree that if Party B designates a Settlement Date with respect to the Other
Forward and for which Cash Settlement or Net Share Settlement is applicable, and
the resulting Unwind Period for the Other Forward coincides for any period of
time with an Unwind Period for the Transaction (the “Overlap Unwind Period”),
Party B shall notify Party A prior to the commencement of such Overlap Unwind
Period, and Party A shall only be permitted to purchase Shares to unwind its
hedge in respect of the Transaction on every other Exchange Business Day that is
not a Suspension Day during such Overlap Unwind Period, commencing on the first
day of such Overlap Unwind Period.

Acknowledgements:

The parties hereto intend for:

(a)

the Transaction to be a “securities contract” as defined in Section 741(7) of
Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for the
protections under Section 555 of the Bankruptcy Code;

    (b)

a party’s right to liquidate the Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as defined in the Bankruptcy
Code;

    (c)

Party A to be a “financial institution” within the meaning of Section 101(22) of
the Bankruptcy Code; and

    (d)

all payments for, under or in connection with the Transaction, all payments for
the Shares and the transfer of such Shares to constitute “settlement payments”
as defined in the Bankruptcy Code.

Severability:

If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full force and
effect as if this Confirmation had been executed with the invalid or
unenforceable provision eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 to
the extent that it relates to, or is used in or in connection with any such
Section) shall be so held to be invalid or unenforceable.

18

--------------------------------------------------------------------------------



Tax Matters:

(a)

For the purpose of Section 3(e) of the Agreement, each of Party A and Party B
makes the following representation: It is not required by any applicable law, as
modified by the practice of any relevant governmental revenue authority, of any
Relevant Jurisdiction to make any deduction or withholding for or on account of
any Tax from any payment (other than interest under Section 9(h) of this
Agreement and any other payments of interest and penalty charges for late
payment) to be made by it to the other party under this Agreement. In making
this representation, it may rely on (i) the accuracy of any representations made
by the other party pursuant to Section 3(f) of this Agreement; (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and
(iii) the satisfaction of the agreement of the other party contained in Section
4(d) of this Agreement; provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) by reason of material
prejudice to its legal or commercial position.

    (b)

For the purpose of Section 3(f) of the Agreement:

   

(i)

Party A makes the following representation(s):

      (A)

It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for U.S. federal income tax purposes.

        (B)

It is a national banking association organized and existing under the laws of
the United States of America and is an exempt recipient under Treasury
Regulation Section 1.6049-4(c)(1)(ii)(M).

        (ii)

Party B makes the following representation(s):

      (A)

It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for U.S. federal income tax purposes.

        (B)

It is a corporation for U.S. federal income tax purposes and is organized under
the laws of the State of New Jersey, and is an exempt recipient under Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A)

        (c)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b) of the Code, or any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code (a “FATCA Withholding Tax”). For the avoidance of doubt, a FATCA
Withholding Tax is a Tax the deduction or withholding of which is required by
applicable law for the purposes of Section 2(d) of the Agreement.

19

--------------------------------------------------------------------------------




(d)

HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of the
Agreement, shall not include any tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the Code or any
regulations issued thereunder.

    (e)

For the purpose of Sections 4(a)(i) and (ii) of the Agreement, (x) Party B
agrees to deliver to Party A one duly executed and completed United States
Internal Revenue Service Form W-9 (or successor thereto) and (y) Party A agrees
to deliver to Party B one duly executed and completed United States Internal
Revenue Service Form W-9 (or successor thereto).

US QFC Stay Rules:

The parties agree that (i) to the extent that prior to the date hereof all
parties have adhered to the 2018 ISDA U.S. Resolution Stay Protocol (the
“Protocol”), the terms of the Protocol are incorporated into and form a part of
this Agreement, and for such purposes this Agreement shall be deemed a Protocol
Covered Agreement and each party shall be deemed to have the same status as
Regulated Entity and/or Adhering Party as applicable to it under the Protocol;
(ii) to the extent that prior to the date hereof the parties have executed a
separate agreement the effect of which is to amend the qualified financial
contracts between them to conform with the requirements of the QFC Stay Rules
(the “Bilateral Agreement”), the terms of the Bilateral Agreement are
incorporated into and form a part of this Agreement and each party shall be
deemed to have the status of “Covered Entity” or “Counterparty Entity” (or other
similar term) as applicable to it under the Bilateral Agreement; or (iii) if
clause (i) and clause (ii) do not apply, the terms of Section 1 and Section 2
and the related defined terms (together, the “Bilateral Terms”) of the form of
bilateral template entitled “Full-Length Omnibus (for use between U.S. G-SIBs
and Corporate Groups)” published by ISDA on November 2, 2018 (currently
available on the 2018 ISDA U.S. Resolution Stay Protocol page at www.isda.org
and, a copy of which is available upon request), the effect of which is to amend
the qualified financial contracts between the parties thereto to conform with
the requirements of the QFC Stay Rules, are hereby incorporated into and form a
part of this Agreement, and for such purposes this Agreement shall be deemed a
“Covered Agreement,” Wells Fargo Bank, National Association shall be deemed
“Covered Entities” and Party B shall be deemed a “Counterparty Entity.” In the
event that, after the date of this Agreement, all parties hereto become adhering
parties to the Protocol, the terms of the Protocol will replace the terms of
this paragraph. In the event of any inconsistencies between this Agreement and
the terms of the Protocol, the Bilateral Agreement or the Bilateral Terms (each,
the “QFC Stay Terms”), as applicable, the QFC Stay Terms will govern. Terms used
in this paragraph without definition shall have the meanings assigned to them
under the QFC Stay Rules. For purposes of this paragraph, references to “this
Agreement” include any related credit enhancements entered into between the
parties or provided by one to the other.

“QFC Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

Party B represents that it is not a “financial end user” as defined in 12 CFR
§45.2.

[Remainder of page intentionally left blank]

20

--------------------------------------------------------------------------------



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to
CorporateDerivativeNotifications@wellsfargo.com.

Yours faithfully,   WELLS FARGO BANK, NATIONAL ASSOCIATION   By: /s/ Thomas
Yates             Name:      Thomas Yates Title: Managing Director



Accepted and confirmed as of the date first above written:   NEW JERSEY
RESOURCES CORPORATION   By: /s/ Patrick J. Migliaccio             Name:     
Patrick J. Migliaccio Title: Senior Vice President and Chief Financial Officer


--------------------------------------------------------------------------------



SCHEDULE I

FORWARD PRICE REDUCTION DATES AND AMOUNTS

Forward Price Reduction Date         Forward Price Reduction Amount   Trade Date
USD 0.00 December 18, 2019 USD 0.3125 March 16, 2020 USD 0.3125 June 15, 2020
USD 0.3125 September 21, 2020 USD 0.3125 December 15, 2020 USD 0.3125

I-1

--------------------------------------------------------------------------------



ANNEX A

PRIVATE PLACEMENT PROCEDURES

(i)

If Party B delivers the Restricted Shares pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Party B
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Party A; provided that if, on or
before the date that a Private Placement Settlement would occur, Party B has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Party B to Party A (or any affiliate designated by Party A) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Party A (or any such
affiliate of Party A) or Party B fails to deliver the Restricted Shares when due
or otherwise fails to perform obligations within its control in respect of a
Private Placement Settlement, it shall be an Event of Default with respect to
Party B and Section 6 of the Agreement shall apply. The Private Placement
Settlement of such Restricted Shares shall include customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Party A, due diligence rights (for Party A or any designated
buyer of the Restricted Shares by Party A), opinions and certificates, and such
other documentation as is customary for private placement agreements, all
reasonably acceptable to Party A. In the case of a Private Placement Settlement,
Party A shall, in its good faith discretion, adjust the number of Restricted
Shares to be delivered to Party A hereunder and/or the Forward Price in a
commercially reasonable manner to reflect the fact that such Restricted Shares
may not be freely returned to securities lenders by Party A and may only be
saleable by Party A at a discount to reflect the lack of liquidity in Restricted
Shares. Notwithstanding the Agreement or this Confirmation, the date of delivery
of such Restricted Shares shall be the Clearance System Business Day following
notice by Party A to Party B of the number of Restricted Shares to be delivered
pursuant to this clause (i). For the avoidance of doubt, delivery of Restricted
Shares shall be due as set forth in the previous sentence and not be due on the
Settlement Date or Termination Settlement Date that would otherwise be
applicable.

    (ii)

If Party B delivers any Restricted Shares in respect of the Transaction, unless
it is advised in writing by outside counsel that any of the following actions
would violate applicable securities laws because of a change in law or a change
in the policy of the Securities and Exchange Commission or its staff occurring
after the Trade Date, Party B agrees that (i) such Shares may be transferred by
and among Party A and its affiliates and (ii) after the minimum “holding period”
within the meaning of Rule 144(d) under the Securities Act has elapsed after the
applicable Settlement Date, Party B shall promptly remove, or cause the transfer
agent for the Shares to remove, any legends referring to any transfer
restrictions from such Shares upon delivery by Party A (or such affiliate of
Party A) to Party B or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Party A or its affiliates in
connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, each without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Party A (or such affiliate of Party A).

A-1

--------------------------------------------------------------------------------